Exhibit 10.1

CRESTWOOD EQUITY PARTNERS LP

2018 LONG TERM INCENTIVE PLAN

1.    Purpose of the Plan. The Crestwood Equity Partners LP 2018 Long Term
Incentive Plan (the “Plan”) has been adopted on May 10, 2018 by Crestwood Equity
GP LLC, a Delaware limited liability company (the “General Partner”), the
general partner of Crestwood Equity Partners LP, a Delaware limited partnership
(the “Partnership”), effective as of August 14, 2018 (the “Effective Date”). The
Plan is intended to promote the interests of the General Partner, the
Partnership and their Affiliates by providing to Employees, Consultants and
Directors incentive compensation awards to encourage superior performance. The
Plan is also contemplated to enhance the ability of the General Partner, the
Partnership and their respective Affiliates to attract and retain the services
of individuals who are essential for the growth and profitability of the
Partnership and to encourage them to devote their best efforts to advancing the
business of the Partnership.

2.    Definitions. As used in the Plan, the following terms shall have the
meanings set forth below:

(a)    “409A Award” means an Award that constitutes a “deferral of compensation”
within the meaning of Section 409A, whether by design, due to a subsequent
modification in the terms and conditions of such Award or as a result of a
change in applicable law following the date of grant of such Award, and that is
not exempt from Section 409A pursuant to an applicable exemption.

(b)    “Section 409A” means Section 409A of the Code and the applicable Treasury
regulations and other interpretive guidance promulgated pursuant to Section 409A
of the Code.

(c)    “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, the Person in question. As used
herein, the term “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.

(d)    “Award” means an Option, Unit Appreciation Right, Restricted Unit,
Phantom Unit, Unit Award, Substitute Award, Other Unit Based Award or Cash Award
granted under the Plan or Performance Awards and includes, as appropriate, any
tandem DERs granted with respect to an Award (other than a Restricted Unit or
Unit Award).

(e)    “Award Agreement” means the written or electronic agreement by which an
Award shall be evidenced.

(f)    “Board” means the Board of Directors of the General Partner.

(g)    “Cash Award” means an award denominated in cash.

(h)    “Change of Control” means, and shall be deemed to have occurred upon one
or more of the following events:

(i)    any sale, lease, exchange or other transfer (in one or a series of
related transactions) of all or substantially all of the assets of the
Partnership to any Person or its Affiliates, other than the General Partner, the
Partnership or any of their Affiliates;

(ii)    any merger, reorganization, consolidation or other transaction pursuant
to which more than 50% of the combined voting power of the equity interests in
the General Partner cease to be controlled by Holdings; or



--------------------------------------------------------------------------------

(iii)    any other event specified as a “Change of Control” in an applicable
Award Agreement.

Notwithstanding the above, with respect to a 409A Award, a “Change of Control”
shall not occur unless that Change of Control also constitutes a “change in the
ownership of a corporation,” a “change in the effective control of a
corporation,” or a “change in the ownership of a substantial portion of a
corporation’s assets,” in each case, within the meaning of
Section 1.409A-3(i)(5) of the Treasury Regulations, as applied to non-corporate
entities.

(i)    “Chief Executive Officer” means the then-current Chief Executive Officer
of the General Partner.

(j)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

(k)    “Committee” means the Board or such committee as may be appointed by the
Board to administer the Plan, which alternative committee may be the board of
directors or managers of any Affiliate of the General Partner or a committee
therefore.

(l)    “Consultant” means an individual who renders consulting or advisory
services to the General Partner, the Partnership or an Affiliate of either.

(m)    “Director” means a member of the Board or the board of directors of an
Affiliate of the General Partner who is not an Employee or a Consultant (other
than in that individual’s capacity as a Director).

(n)    “Distribution Equivalent Right” or “DER” means a contingent right,
granted alone or in tandem with a specific Award (other than a Restricted Unit
or Unit Award), to receive with respect to each Unit subject to the Award an
amount in cash, Units and/or Phantom Units, as determined by the Committee in
its sole discretion, equal in value to the distributions made by the Partnership
with respect to a Unit during the period such Award is outstanding.

(o)    “Effective Date” has the meaning set forth in Section 1.

(p)    “Employee” means an employee of the General Partner, the Partnership or
the respective Affiliates of the General Partner or the Partnership.

(q)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(r)    “Fair Market Value” means, on any relevant date, the closing sales price
of a Unit on the principal national securities exchange or other market in which
trading in Units occurs on the last market trading day prior to the applicable
day (or, if there is no trading in the Units on such date, on the next preceding
day on which there was trading) as reported in The Wall Street Journal (or other
reporting service approved by the Committee). If Units are not traded on a
national securities exchange or other market at the time a determination of Fair
Market Value is required to be made hereunder, the determination of Fair Market
Value shall be made by the Committee in good faith using a “reasonable
application of a reasonable valuation method” within the meaning of Section 409A
(specifically, Section 1.409A-l(b)(5)(iv)(B) of the Treasury Regulations).

(s)    “General Partner” has the meaning set forth in Section 1.

(t)    “Holdings” means Crestwood Holdings LLC.

 

2



--------------------------------------------------------------------------------

(u)    “Incumbent Director” means an individual who, as of the Effective Date,
is a director of an entity described in this definition, and any individual who
becomes a director of such entity subsequent to such date whose election,
nomination for election by the entity’s equity holders, or appointment, was
approved by a vote of a majority of the then Incumbent Directors (either by a
specific vote or by approval of the proxy statement of the applicable entity in
which such person is named as a nominee for director, without objection to such
nomination).

(v)    “Option” means an option to purchase Units granted under the Plan.

(w)    “Other Unit Based Award” means an Award granted to an Employee, Director
or Consultant pursuant to Section 6(f).

(x)    “Participant” means an Employee, Consultant or Director granted an Award
under the Plan.

(y)    “Partnership” has the meaning set forth in Section 1.

(z)    “Performance Award” means a right granted to an Employee, Director or
Consultant pursuant to Section 6(i), to receive an Award based upon performance
criteria specified by the Committee.

(aa)    “Person” means an individual or a corporation, limited liability
company, partnership, joint venture, trust, unincorporated organization,
association, governmental agency or political subdivision thereof or other
entity.

(bb)    “Phantom Unit” means a notional Unit granted under the Plan which upon
vesting entitles the Participant to receive, at the time of settlement, a Unit
or an amount of cash equal to the Fair Market Value of a Unit, as determined by
the Committee in its sole discretion.

(cc)    “Plan” has the meaning set forth in Section 1.

(dd)    “Qualified Member” means a member of the Committee who is a “nonemployee
director” within the meaning of Rule 16b-3(b)(3).

(ee)    “Restricted Period” means the period established by the Committee with
respect to an Award during which the Award remains subject to forfeiture and is
either not exercisable by or payable to the Participant, as the case may be.

(ff)    “Restricted Unit” means a Unit granted under the Plan that is subject to
a Restricted Period.

(gg)    “Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange
Act or any successor rule or regulation thereto as in effect from time to time.

(hh)    “SEC” means the Securities and Exchange Commission, or any successor
thereto.

(ii)    “Substitute Award” means an award granted pursuant to Section 6(h) of
the Plan.

(jj)    “Unit Distribution Right” or “UDR” means a distribution made by the
Partnership with respect to a Restricted Unit.

(kk)    “Unit” or “Units” means a Common Unit or Common Units of the
Partnership.

 

3



--------------------------------------------------------------------------------

(ll)    “Unit Appreciation Right” means a contingent right granted under the
Plan that entitles the holder to receive, in cash or Units, as determined by the
Committee in its sole discretion, an amount equal to the excess of the Fair
Market Value of a Unit on the exercise date of the Unit Appreciation Right (or
another specified date) over the exercise price of the Unit Appreciation Right.

(mm)    “Unit Award” means a grant of a Unit that is not subject to a Restricted
Period.

3.    Administration.

(a)    Authority of the Committee. The Plan shall be administered by the
Committee. A majority of the Committee shall constitute a quorum, and the acts
of the members of the Committee who are present at any meeting thereof at which
a quorum is present, or acts unanimously approved by the members of the
Committee in writing, shall be the acts of the Committee. Subject to the terms
of the Plan and applicable law, and in addition to other express powers and
authorizations conferred on the Committee by the Plan, the Committee shall have
full power and authority to: (i) designate Participants; (ii) determine the type
or types of Awards to be granted to a Participant; (iii) determine the number of
Units to be covered by Awards; (iv) determine the terms and conditions of any
Award, consistent with the terms of the Plan, which terms may include any
provision regarding the acceleration of vesting or waiver of forfeiture
restrictions or any other condition or limitation regarding an Award, based on
such factors as the Committee shall determine, in its sole discretion;
(v) determine whether, to what extent, and under what circumstances Awards may
be vested, settled, exercised, canceled, or forfeited; (vi) modify, waive or
adjust any term or condition of an Award that has been granted, which may
include the acceleration of vesting, waiver of forfeiture restrictions,
modification of the form of settlement of the Award (for example, from cash to
Units or vice versa), early termination of a performance period, or modification
of any other condition or limitation regarding an Award; (vii) interpret and
administer the Plan and any instrument or agreement relating to an Award made
under the Plan; (viii) establish, amend, suspend, or waive such rules and
regulations and appoint such agents as it shall deem appropriate for the proper
administration of the Plan; and (ix) make any other determination and take any
other action that the Committee deems necessary or desirable for the
administration of the Plan. The Committee may correct any defect or supply any
omission or reconcile any inconsistency in the Plan or an Award Agreement in
such manner and to such extent as the Committee deems necessary or appropriate.
The determinations of the Committee on the matters referred to in this
Section 3(a) shall be final and conclusive.

(b)    Manner and Exercise of Committee Authority. The Committee may take any
action relating to an Award granted or to be granted to a Participant who is
then subject to Section 16 of the Exchange Act in respect of the Partnership. If
a member of the Committee is not a Qualified Member, any action of the Committee
relating to an Award granted or to be granted to a Participant who is then
subject to Section 16 of the Exchange Act in respect of the Partnership may be
taken either (i) by a subcommittee, designated by the Committee, composed solely
of two or more Qualified Members, or (ii) by the Committee but with each such
member who is not a Qualified Member abstaining or recusing himself or herself
from such action; provided, however, that upon such abstention or recusal the
Committee remains composed solely of two or more Qualified Members. Such action,
authorized by such a subcommittee or by the Committee upon the abstention or
recusal of such non-Qualified Member(s), shall be the action of the Committee
for all purposes of the Plan. Unless otherwise expressly provided in the Plan,
all designations, determinations, interpretations, and other decisions under or
with respect to the Plan or any Award shall be within the sole discretion of the
Committee, may be made at any time and shall be final, conclusive, and binding
upon all Persons, including, without limitation, the General Partner, the
Partnership, any of their respective Affiliates, any Participant, and any
beneficiary of a Participant. The express grant of any specific power to the
Committee, and the taking of any action by the Committee, shall not be construed
as limiting the power or authority of the Committee. Subject to the Plan and any
applicable law, the Committee, in its sole discretion, may delegate any or all
of its powers and duties

 

4



--------------------------------------------------------------------------------

under the Plan, including the power to grant Awards under the Plan, to the Chief
Executive Officer or such other executive officer as it may choose from time to
time, subject to such limitations on such delegated powers and duties as the
Committee may impose, if any, and provided that the Committee may not delegate
its duties where such delegation would violate state partnership law, the
Partnership’s or the General Partner’s limited liability company agreement, or
with respect to making Awards to, or otherwise with respect to Awards granted
to, Participants who are subject to Section 16(b) of the Exchange Act. Upon any
such delegation, all references in the Plan to the “Committee,” other than in
Section 7, shall be deemed to include the Chief Executive Officer or such other
executive officer. Any such delegation shall not limit the Chief Executive
Officer’s or such other executive officer’s right to receive Awards under the
Plan; provided, however, the Chief Executive Officer or such other executive
officer may not grant Awards to himself, a Director or any executive officer of
the General Partner or any of its Affiliates, or take any action with respect to
any Award previously granted to himself, an individual who is an executive
officer or a Director. Under no circumstances shall any such delegation result
in the loss of an exemption under Rule 16b-3(d)(1) for Awards granted to
Participants subject to Section 16 of the Exchange Act in respect of the
Partnership.

(c)    Limitation of Liability. The Committee and each member thereof shall be
entitled to, in good faith, rely or act upon any report or other information
furnished to him or her by any officer or employee of the General Partner, the
Partnership or any of their respective Affiliates, the General Partner’s or the
Partnership’s legal counsel, independent auditors, consultants or any other
agents assisting in the administration of the Plan. Members of the Committee and
any officer or employee of the General Partner, the Partnership or any of their
respective Affiliates acting at the direction or on behalf of the Committee
shall not be personally liable for any action or determination taken or made in
good faith with respect to the Plan, and shall, to the fullest extent permitted
by law, be indemnified and held harmless by the General Partner with respect to
any such action or determination.

(d)    Exemptions from Section 16(b) Liability. It is the intent of the General
Partner that the grant of any Awards to, or other transaction by, a Participant
who is subject to Section 16 of the Exchange Act shall be exempt from
Section 16(b) of the Exchange Act pursuant to Rule 16b-3 or another applicable
exemption (except for transactions acknowledged by the Participant in writing to
be non-exempt). Accordingly, if any provision of the Plan or any Award Agreement
does not comply with the requirements of Rule 16b-3 or such other exemption as
then applicable to any such transaction, such provision shall be construed or
deemed amended to the extent necessary to conform to the applicable requirements
of Rule 16b-3 so that such Participant shall avoid liability under Section 16(b)
of the Exchange Act.

4.    Units.

(a)    Limits on Units Deliverable. Subject to adjustment as provided in
Section 4(c) and Section 7, the aggregate number of Units that may be delivered
with respect to Awards under the Plan shall initially be equal to 5,000,000
Units. Units withheld from an Award or surrendered by a Participant for purposes
of tax withholding (including Units withheld pursuant to Section 8(b) and the
withholding of Units with respect to Restricted Units) or to satisfy the payment
of any exercise price with respect to the Award, shall not be considered to be
Units delivered under the Plan for this purpose. If any Award is forfeited,
cancelled, exercised, settled in cash, or otherwise terminates or expires
without the actual delivery of Units pursuant to such Award (the grant of
Restricted Units is not a delivery of Units for this purpose), the Units subject
to such Award shall again be available for Awards under the Plan (including
Units not delivered in connection with the exercise of an Option or Unit
Appreciation Right). There shall not be any limitation on the number of Awards
that may be granted and paid in cash.

(b)    Sources of Units Deliverable Under Awards. Any Units delivered pursuant
to an Award shall consist, in whole or in part, of newly issued Units, Units
acquired in the open market, Units acquired from the Partnership, the General
Partner or any Affiliate of the Partnership or the General Partner, or any other
Person, or any combination of the foregoing, as determined by the Committee in
its discretion.

 

5



--------------------------------------------------------------------------------

(c)    Anti-dilution Adjustments. Notwithstanding anything contained in
Section 7, with respect to any “equity restructuring” event that could result in
an additional compensation expense to the General Partner or the Partnership
pursuant to the provisions of FASB Accounting Standards Codification, Topic 718
if adjustments to Awards with respect to such event were discretionary, the
Committee shall equitably adjust the number and type of Units covered by each
outstanding Award and the terms and conditions, including the exercise price and
performance criteria (if any), of such Award to equitably reflect such
restructuring event and shall adjust the number and type of Units (or other
securities or property) with respect to which Awards may be granted after such
event. With respect to any other similar event that would not result in an
accounting charge under FASB Accounting Standards Codification, Topic 718 if the
adjustment to Awards with respect to such event were subject to discretionary
action, the Committee shall have complete discretion to adjust Awards in such
manner as it deems appropriate with respect to such other event. In the event
the Committee makes any adjustment pursuant to the foregoing provisions of this
Section 4(c), the Committee shall make a corresponding and proportionate
adjustment with respect to the maximum number of Units that may be delivered
with respect to Awards under the Plan as provided in Section 4(a) and the kind
of Units or other securities available for grant under the Plan.

(d)    Additional Issuances. Except as hereinbefore expressly provided, the
issuance by the General Partner or the Partnership of Units for cash, property,
labor or services, upon direct sale, or upon the conversion of Units or
obligations of the General Partner or the Partnership convertible into such
Units, and in any case whether or not for fair value, shall not affect, and no
adjustment by reason thereof shall be made with respect to, the number of Units
subject to Awards theretofore granted pursuant to the Plan.

5.    Eligibility. Any Employee, Consultant or Director shall be eligible to be
designated a Participant and receive an Award under the Plan; provided, that an
Employee, Consultant or Director must be an “employee” (within the meaning of
General Instruction A.1(a) to Form S-8) of the Partnership or a parent or
subsidiary of the Partnership to be eligible to receive such an Award if such
individual will be granted an Award that shall, or may, be settled in Units.

6.    Awards.

(a)    General. Awards may be granted on the terms and conditions set forth in
this Section 6. In addition, the Committee may impose on any Award or the
exercise thereof, at the date of grant or thereafter (subject to Section 7(a)),
such additional terms and conditions, not inconsistent with the provisions of
the Plan, as the Committee shall determine, including terms requiring forfeiture
of Awards in the event of termination of employment by the Participant, or
termination of the Participant’s service relationship with the General Partner,
the Partnership, or their respective Affiliates, and terms permitting a
Participant to make elections relating to his or her Award. The Committee shall
retain full power and discretion to accelerate, waive or modify, at any time,
any term or condition of an Award that is not mandatory under the Plan;
provided, however, that the Committee shall not have any discretion to
accelerate the terms of payment of any 409A Award if such acceleration would
subject a Participant to additional taxes under Section 409A.

(b)    Options. The Committee may grant Options that are intended to comply with
Section 1.409A-l(b)(5)(i)(A) of the Treasury Regulations only to Employees,
Consultants or Directors performing services on the date of grant for the
Partnership or a corporation or other type of entity in a chain of corporations
or other entities in which each corporation or other entity has a “controlling
interest” in another corporation or entity in the chain, starting with the
Partnership and ending with the corporation or

 

6



--------------------------------------------------------------------------------

other entity for which the Employee, Consultant or Director performs services.
For purposes of this Section 6(b), “controlling interest” means (i) in the case
of a corporation, ownership of stock possessing at least 50% of total combined
voting power of all classes of stock of such corporation entitled to vote or at
least 50% of the total value of shares of all classes of stock of such
corporation; (ii) in the case of a partnership, ownership of at least 50% of the
profits interest or capital interest of such partnership; (iii) in the case of a
sole proprietorship, ownership of the sole proprietorship; or (iv) in the case
of a trust or estate, ownership of an actuarial interest (as defined in
Section 1.414(c)-2(b)(2)(ii) of the Treasury Regulations) of at least 50% of
such trust or estate. The Committee may grant Options that are otherwise exempt
from or compliant with Section 409A to any eligible Employee, Consultant or
Director. The Committee shall have the authority to determine the number of
Units to be covered by each Option, the exercise price therefore and the
Restricted Period and other conditions and limitations applicable to the
exercise of the Option, including the following terms and conditions and such
additional terms and conditions, as the Committee shall determine, that are not
inconsistent with the provisions of the Plan.

(i)    Exercise Price. The exercise price per Unit purchasable under an Option
shall be determined by the Committee at the time the Option is granted but,
except with respect to a Substitute Award, may not be less than the Fair Market
Value of a Unit as of the date of grant of the Option. For purposes of this
Section 6(b)(i), the Fair Market Value of a Unit shall be determined as of the
date of grant.

(ii)    Time and Method of Exercise. The Committee shall determine the exercise
terms and the Restricted Period with respect to an Option grant, which may
include, without limitation, a provision for accelerated vesting upon the
achievement of specified performance goals or other events, and the method or
methods by which payment of the exercise price with respect thereto may be made
or deemed to have been made, which may include, without limitation, cash, check
acceptable to the General Partner, withholding Units from an Award, a
“cashless-broker” exercise through procedures approved by the General Partner,
or any combination of the above methods, having a Fair Market Value on the
exercise date equal to the relevant exercise price.

(iii)    Forfeitures. Except as otherwise provided in the terms of the Award
Agreement, upon termination of a Participant’s employment or service to the
General Partner, the Partnership and their respective Affiliates or membership
on the Board or the board of directors of an Affiliate of the General Partner,
whichever is applicable, for any reason during the applicable Restricted Period,
all unvested Options shall be forfeited by the Participant. The Committee may,
in its discretion, waive in whole or in part such forfeiture with respect to a
Participant’s Options; provided, that the waiver contemplated under this
Section 6(b)(iii) shall be effective only to the extent that such waiver will
not cause the Participant’s Options that are designed to satisfy Section 409A to
fail to satisfy such Section.

(c)    Unit Appreciation Rights. The Committee may grant Unit Appreciation
Rights that are intended to comply with Section 1.409A-l(b)(5)(i)(B) of the
Treasury Regulations only to Employees, Consultants or Directors performing
services on the date of grant for the Partnership or a corporation or other type
of entity in a chain of corporations or other entities in which each corporation
or other entity has a “controlling interest” in another corporation or entity in
the chain, starting with the Partnership and ending with the corporation or
other entity for which the Employee, Consultant or Director performs services.
For purposes of this Section 6(c), “controlling interest” means (i) in the case
of a corporation, ownership of stock possessing at least 50% of total combined
voting power of all classes of stock of such corporation entitled to vote or at
least 50% of the total value of shares of all classes of stock of such
corporation; (ii) in the case of a partnership, ownership of at least 50% of the
profits interest or capital interest of such partnership; (iii) in the case of a
sole proprietorship, ownership of the sole proprietorship; or (iv) in the case
of a trust or estate, ownership of an actuarial interest (as defined in
Section 1.414(c)-

 

7



--------------------------------------------------------------------------------

2(b)(2)(ii) of the Treasury Regulations) of at least 50% of such trust or
estate. The Committee may grant Unit Appreciation Rights that are otherwise
exempt from or compliant with Section 409A to any eligible Employee, Consultant
or Director. The Committee shall have the authority to determine the Employees,
Consultants and Directors to whom Unit Appreciation Rights shall be granted, the
number of Units to be covered by each grant, whether Units or cash shall be
delivered upon exercise, the exercise price therefor and the conditions and
limitations applicable to the exercise of the Unit Appreciation Rights,
including the following terms and conditions and such additional terms and
conditions as the Committee shall determine, that are not inconsistent with the
provisions of the Plan.

(i)    Exercise Price. The exercise price per Unit under a Unit Appreciation
Right shall be determined by the Committee at the time the Unit Appreciation
Right is granted but, except with respect to a Substitute Award, may not be less
than the Fair Market Value of a Unit as of the date of grant of the Unit
Appreciation Right. For purposes of this Section 6(c)(i), the Fair Market Value
of a Unit shall be determined as of the date of grant.

(ii)    Time of Exercise. The Committee shall determine the Restricted Period
and the time or times at which a Unit Appreciation Right may be exercised in
whole or in part, which may include, without limitation, accelerated vesting
upon the achievement of specified performance goals or other events.

(iii)    Forfeitures. Except as otherwise provided in the terms of the Award
Agreement, upon termination of a Participant’s employment with or service to the
General Partner, the Partnership and their respective Affiliates or membership
on the Board or the board of directors of an Affiliate of the General Partner,
whichever is applicable, for any reason during the applicable Restricted Period,
all outstanding Unit Appreciation Rights awarded to the Participant shall be
automatically forfeited on such termination. The Committee may, in its
discretion, waive in whole or in part such forfeiture with respect to a
Participant’s Unit Appreciation Rights; provided that the waiver contemplated
under this Section 6(c)(iii) shall be effective only to the extent that such
waiver will not cause the Participant’s Options that are designed to satisfy
Section 409A to fail to satisfy such regulations.

(d)    Restricted Units and Phantom Units. The Committee shall have the
authority to determine the Employees, Consultants and Directors to whom
Restricted Units or Phantom Units shall be granted, the number of Restricted
Units or Phantom Units to be granted to each such Participant, the Restricted
Period, the conditions under which the Restricted Units or Phantom Units may
become vested or forfeited and such other terms and conditions as the Committee
may establish with respect to such Awards.

(i)    UDRs. To the extent provided by the Committee, in its discretion, a grant
of Restricted Units may provide that the distributions made by the Partnership
with respect to the Restricted Units shall be subject to the same forfeiture and
other restrictions as the Restricted Unit and, if restricted, such distributions
shall be held, without interest, until the Restricted Unit vests or is forfeited
with the UDR being paid or forfeited at the same time, as the case may be. In
addition, the Committee may provide that such distributions be used to acquire
additional Restricted Units for the Participant. Such additional Restricted
Units may be subject to such vesting and other terms as the Committee may
prescribe. Absent such a restriction on the UDRs in the Award Agreement, UDRs
shall be paid to the holder of the Restricted Unit without restriction at the
same time as cash distributions are paid by the Partnership to its unitholders.
Notwithstanding the foregoing, UDRs shall only be paid in a manner that is
either exempt from or in compliance with Section 409A.

(ii)    Forfeitures. Except as otherwise provided in the terms of the applicable
Award Agreement, upon termination of a Participant’s employment with or services
to the General

 

8



--------------------------------------------------------------------------------

Partner, the Partnership and their respective Affiliates or membership on the
Board or the board of directors of an Affiliate of the General Partner,
whichever is applicable, for any reason during the applicable Restricted Period,
all outstanding, unvested Restricted Units and Phantom Units awarded to the
Participant shall be automatically forfeited on such termination. The Committee
may, in its discretion, waive in whole or in part such forfeiture with respect
to a Participant’s Restricted Units and/or Phantom Units; provided that the
waiver contemplated under this Section 6(d)(ii) shall be effective only to the
extent that such waiver will not cause the Participant’s Restricted Units and/or
Phantom Units that are designed to satisfy Section 409A to fail to satisfy such
Section.

(iii)    Lapse of Restrictions.

(A)    Phantom Units. Except as otherwise set forth in an Award Agreement, no
later than the 45th calendar day following the vesting of each Phantom Unit,
subject to the provisions of Section 8(b), the Participant shall be entitled to
settlement of such Phantom Unit and shall receive one Unit or an amount in cash
equal to the Fair Market Value of a Unit (for purposes of this
Section 6(d)(iii), as calculated on the last day of the Restricted Period), as
determined by the Committee in its discretion.

(B)    Restricted Units. Except as otherwise provided in an Award Agreement,
upon the vesting of each Restricted Unit, subject to satisfying the tax
withholding provisions of Section 8(b), the Participant shall be entitled to
have the restrictions removed from his or her Award so that the Participant then
holds an unrestricted Unit.

(e)    Unit Awards. The Committee shall have the authority to grant a Unit Award
under the Plan to any Employee, Consultant or Director in a number determined by
the Committee in its discretion, as a bonus or additional compensation or in
lieu of cash compensation the individual is otherwise entitled to receive, in
such amounts as the Committee determines to be appropriate.

(f)    Cash Awards; Other Unit Based Awards. The Committee is authorized,
subject to limitations under applicable law, to grant to Participants such other
Awards that may be denominated or payable in, valued in whole or in part by
reference to, or otherwise based on, or related to, Units, as deemed by the
Committee to be consistent with the purposes of the Plan, including, without
limitation, convertible or exchangeable debt securities, other rights
convertible or exchangeable into Units, purchase rights for Units, Awards with
value and payment contingent upon performance of the Partnership or any other
factors designated by the Committee, and Awards valued by reference to the book
value of Units or the value of securities of or the performance of specified
Affiliates of the General Partner or the Partnership. The Committee shall
determine the terms and conditions of such Awards. Units delivered pursuant to
an Award in the nature of a purchase right granted under this Section 6(f) shall
be purchased for such consideration, paid for at such times, by such methods,
and in such forms, including, without limitation, cash, Units, other Awards, or
other property, as the Committee shall determine. Cash awards, as an element of
or supplement to, or independent of any other Award under the Plan, may also be
granted pursuant to this Section 6(f).

(g)    DERs. To the extent provided by the Committee, in its discretion, an
Award (other than a Restricted Unit or Unit Award) may include a tandem DER
grant, which may provide that such DERs shall be paid directly to the
Participant, be reinvested into additional Awards, be credited to a bookkeeping
account (with or without interest in the discretion of the Committee) subject to
the same vesting restrictions as the tandem Award, or be subject to such other
provisions or restrictions as determined by the Committee in its discretion.
Absent a contrary provision in the Award Agreement, DERs shall be paid to the
Participant without restriction at the same time as ordinary cash distributions
are paid by the Partnership to its unitholders. Notwithstanding the foregoing,
DERs shall only be paid in a manner that is either exempt from or in compliance
with Section 409A.

 

9



--------------------------------------------------------------------------------

(h)    Substitute Awards. Awards may be granted under the Plan in substitution
for similar awards held by individuals who become Employees, Consultants or
Directors as a result of a merger, consolidation or acquisition by the
Partnership or an Affiliate of the Partnership of another entity or the assets
of another entity. Such Substitute Awards that are Options or Unit Appreciation
Rights may have exercise prices less than the Fair Market Value of a Unit on the
date of the substitution if such substitution complies with Section 409A and
other applicable laws and exchange rules. Except as provided in this
Section 6(h) or in Section 7, without the approval of the unitholders of the
Partnership, the terms of outstanding Awards may not be amended to (i) reduce
the Exercise Price of an outstanding Option or Unit Appreciation Right,
(ii) grant a new Option, Unit Appreciation Right or other Award in substitution
for, or upon the cancellation of, any previously granted Option or Unit
Appreciation Right that has the effect of reducing the Exercise Price thereof,
(iii) exchange any Option or Unit Appreciation Right for Units, cash or other
consideration when the Exercise Price per Unit under such Option or Unit
Appreciation Right exceeds the Fair Market Value of a Unit, or (iv) take any
other action that would be considered a “repricing” of an Option or Unit
Appreciation Right under the applicable listing standards of the national
securities exchange on which the Units are listed (if any).

(i)    Performance Awards. The right of a Participant to receive a grant of,
exercise, vest in, or receive settlement of any Award, and the timing thereof,
may be subject to such performance conditions as may be specified by the
Committee. The Committee may use such business criteria and other measures of
performance as it may deem appropriate in establishing any performance
conditions, and may exercise its discretion to reduce or increase the amounts
payable under any Award subject to performance conditions.

(i)    Performance Goals Generally. The performance goals for such Performance
Awards shall consist of one or more business criteria or individual performance
criteria and a targeted level or levels of performance with respect to each of
such criteria, as specified by the Committee consistent with this Section 6(i).
The Committee may determine that such Performance Awards shall be granted,
exercised, and/or settled upon achievement of any one performance goal or that
two or more of the performance goals must be achieved as a condition to grant,
exercise and/or settlement of such Performance Awards. The Committee shall
establish any such performance conditions and goals based on one or more
business criteria for the General Partner and/or the Partnership, on a
consolidated basis, and/or for specified Affiliates or business or geographical
units of the Partnership, as determined by the Committee in its discretion,
which may include (but are not limited to) one or more of the following:
(A) earnings per Unit, (B) increase in revenues, (C) increase in cash flow,
(D) increase in cash flow from operations, (E) increase in cash flow return on
investment, (F) return on net assets, (G) return on assets, (H) return on
investment, (I) return on capital, (J) return on equity, (K) economic value
added, (L) operating margin, (M) contribution margin, (N) net income, (O) net
income per Unit, (P) pretax earnings, (Q) pretax earnings before interest,
depreciation and amortization, (R) pretax operating earnings after interest
expense and before incentives, service fees, and extraordinary or special items,
(S) total unitholder return, (T) debt reduction or management, (U) market share,
(V) change in the Fair Market Value of the Units, (W) operating income,
(X) sales; (Y) expense reduction or management; (Z) unitholder value added; (AA)
net operating profit; (BB) net operating profit after tax; (CC) effective
equipment utilization; (DD) achievement of savings from business improvement
projects; (EE) capital project deliverables; (FF) performance against
environmental targets; (GG) safety performance and/or incident rate; (HH) human
resources management targets, including medical cost reductions and time to
hire; (II) leverage ratios including debt to equity and debt to total capital;
(JJ) new or expanded market penetration; (KK) satisfactory internal or

 

10



--------------------------------------------------------------------------------

external audits; and (LL) any of the above goals determined on an absolute or
relative basis or as compared to the performance of a published or special index
deemed applicable by the Committee including, but not limited to, the Standard &
Poor’s 500 Stock Index or a group of comparable companies. Performance goals may
differ for Performance Awards granted to any one Participant or to different
Participants.

(ii)    Performance Periods. Achievement of performance goals in respect of such
Performance Awards shall be measured over a performance period of up to ten
years, as specified by the Committee. Performance goals shall be established by
the Committee not later than 90 days after the beginning of any performance
period applicable to such Performance Awards.

(iii)    Settlement. At the end of each performance period, the Committee shall
determine the amount, if any, of the amount of the potential Performance Award
otherwise payable to each Participant and, except as otherwise provided in an
Award Agreement, such amount shall be paid to the Participant no later than
March 15 of the year following the year that included the last day of the
performance period. Settlement of such Performance Awards shall be in cash,
Units, other Awards or other property, in the discretion of the Committee. The
Committee may, in its discretion, reduce or increase the amount of a settlement
otherwise to be made in connection with such Performance Awards. The Committee
shall specify the circumstances in which such Performance Awards shall be paid
or forfeited in the event of termination of employment by the Participant prior
to the end of a performance period or settlement of Performance Awards.

(j)    Certain Provisions Applicable to Awards.

(i)    Stand-Alone, Additional, Tandem and Substitute Awards. Awards may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with, or in substitution for any other Award granted under the Plan or
any award granted under any other plan of the Partnership or any of its
Affiliates. Awards granted in addition to, in substitution for, or in tandem
with other Awards or awards granted under any other plan of the Partnership or
any of its Affiliates may be granted either at the same time as or at a
different time from the grant of such other Awards or awards. If an Award is
granted in substitution or exchange for another Award, the Committee shall
require the surrender of such other Award in consideration for the grant of the
new Award. Awards under the Plan may be granted in lieu of cash compensation,
including in lieu of cash amounts payable under other plans of the General
Partner, the Partnership, or any of their respective Affiliates, in which the
value of Units subject to the Award is equivalent in value to the cash
compensation, or in which the exercise price, grant price, or purchase price of
the Award in the nature of a right that may be exercised is equal to the Fair
Market Value of the underlying Units minus the value of the cash compensation
surrendered. Awards granted pursuant to the preceding sentence shall be
designed, awarded and settled in a manner that does not result in additional
taxes under Section 409A.

(ii)    Limits on Transfer of Awards.

(A)    Except as provided in Section 6(j)(ii)(C) below, each Option and Unit
Appreciation Right shall be exercisable only by the Participant during the
Participant’s lifetime, or by the Person to whom the Participant’s rights shall
pass by will or the laws of descent and distribution.

(B)    Except as provided in Section 6(j)(ii)(C) below, no Award, and no right
under any such Award may be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by a Participant, other than by will or the
laws of descent and distribution, and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be

 

11



--------------------------------------------------------------------------------

void and unenforceable against the General Partner, the Partnership or any of
their respective Affiliates. For the avoidance of doubt, this
Section 6(j)(ii)(B) does not apply to a Unit Award or any Award that has been
settled (e.g., a Restricted Unit that has vested or an Option that has been
exercised).

(C)    To the extent specifically provided by the Committee with respect to an
Option or Unit Appreciation Right, an Option or Unit Appreciation Right may be
transferred by a Participant without consideration to immediate family members
or related family trusts, limited partnerships or similar entities on such terms
and conditions as the Committee may from time to time establish.

(D)    An Award may be transferred pursuant to a domestic relations order
entered or approved by a court of competent jurisdiction upon delivery to the
General Partner, of a written request for such transfer and a certified copy of
such order.

(iii)    Term of Awards. The term of each Award shall be for such period as may
be determined by the Committee.

(iv)    Form and Timing of Payment under Awards; Deferrals. Subject to the terms
of the Plan and any applicable Award Agreement, payments to be made by the
General Partner, the Partnership, or any of their respective Affiliates, upon
the exercise of an Option or other Award or settlement of an Award may be made
in such forms as the Committee shall determine, including without limitation
cash, Units, other Awards or other property, and may be made in a single payment
or transfer, in installments, or on a deferred basis; provided, however, that
any such deferred payment will be set forth in the agreement evidencing such
Award and/or otherwise made in a manner that will not result in additional taxes
under Section 409A. Except as otherwise provided herein, the settlement of any
Award may be accelerated, and cash paid in lieu of Units in connection with such
settlement, in the discretion of the Committee or upon occurrence of one or more
specified events (in addition to a Change of Control). Installment or deferred
payments may be required by the Committee (subject to Section 7(a) of the Plan,
including the consent provisions thereof in the case of any deferral of an
outstanding Award not provided for in the original Award Agreement) or permitted
at the election of the Participant on terms and conditions established by the
Committee and in compliance with Section 409A. Payments may include, without
limitation, provisions for the payment or crediting of reasonable interest on
installment or deferred payments or the grant or crediting of DERs or other
amounts in respect of installment or deferred payments denominated in Units. The
Plan shall not constitute an “employee benefit plan” for purposes of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended.

(v)    Issuance of Units. The Units or other securities of the Partnership
delivered pursuant to an Award may be evidenced in any manner deemed appropriate
by the Committee in its sole discretion, including, but not limited to, in the
form of a certificate issued in the name of the Participant or by book entry,
electronic or otherwise and shall be subject to such stop transfer orders and
other restrictions as the Committee may deem advisable under the Plan or the
rules, regulations, and other requirements of the SEC, any stock exchange upon
which such Units or other securities are then listed, and any applicable federal
or state laws, and the Committee may cause a legend or legends to be inscribed
on any such certificates or book entries to make appropriate reference to such
restrictions.

(vi)    Consideration for Grants. Awards may be granted for such consideration,
including services, as the Committee shall determine.

 

12



--------------------------------------------------------------------------------

(vii)    Exemptions from Section 16(b) Liability. It is the intent of the
General Partner that the grant of any Awards to or other transaction by a
Participant who is subject to Section 16 of the Exchange Act shall be exempt
from such Section pursuant to an applicable exemption (except for transactions
acknowledged in writing to be nonexempt by such Participant). Accordingly, if
any provision of the Plan or any Award Agreement does not comply with the
requirements of Rule 16b-3 as then applicable to any such transaction, such
provision shall be construed or deemed amended to the extent necessary to
conform to the applicable requirements of Rule 16b-3 so that such Participant
shall avoid liability under Section 16(b) of the Exchange Act.

(viii)    Delivery of Units or other Securities and Payment by Participant of
Consideration. Notwithstanding anything in the Plan or any Award Agreement to
the contrary, delivery of Units pursuant to the exercise, vesting and/or
settlement of an Award may be deferred for any period during which, in the good
faith determination of the Committee, the General Partner is not reasonably able
to obtain Units to deliver pursuant to such Award without violating applicable
law or the applicable rules or regulations of any governmental agency or
authority or securities exchange. No Units or other securities shall be
delivered pursuant to any Award until payment in full of any amount required to
be paid pursuant to the Plan or the applicable Award Agreement (including,
without limitation, any exercise price or tax withholding) is received by the
General Partner.

(ix)    Additional Agreements. Each Employee, Consultant or Director to whom an
Award is granted under the Plan may be required to agree in writing, as a
condition to the grant of such Award or otherwise, to subject an Award that is
exercised or settled following such Person’s termination of services with the
General Partner, the Partnership or their Affiliates to a general release of
claims and/or a noncompetition and/or non-disparagement agreement in favor of
the General Partner, the Partnership, and their Affiliates, with such other
terms and conditions of such agreement(s) to be determined in good faith by the
Committee.

(x)    Termination of Employment. Except as provided herein, the treatment of an
Award upon a termination of employment or any other service relationship by and
between a Participant and the General Partner, the Partnership, or any of their
Affiliates shall be specified in the Award Agreement controlling such Award.

7.    Amendment and Termination. Except to the extent prohibited by applicable
law:

(a)    Amendments to the Plan and Awards. Except as required by applicable law
or the rules of the principal securities exchange, if any, on which the Units
are traded, the Board or the Committee may amend, alter, suspend, discontinue,
or terminate the Plan in any manner, including increasing the number of Units
available for Awards under the Plan, without the consent of any partner,
Participant, other holder or beneficiary of an Award, or any other Person.
Notwithstanding the foregoing, the Committee may waive any conditions or rights
under, amend any terms of, or alter any Award theretofore granted, provided that
no change, other than pursuant to Section 7(b), 7(c), 7(d), 7(e), or 7(g) below,
in any Award shall materially reduce the rights or benefits of a Participant
with respect to an Award without the consent of such Participant.

(b)    Subdivision or Consolidation of Units. The terms of an Award and the
number of Units authorized pursuant to Section 4 for issuance under the Plan
shall be subject to adjustment from time to time, in accordance with the
following provisions:

(i)    If at any time, or from time to time, the Partnership shall subdivide as
a whole (by reclassification, by a Unit split, by the issuance of a distribution
on Units payable in Units, or otherwise) or in the event the Partnership
distributes an extraordinary cash dividend the number of

 

13



--------------------------------------------------------------------------------

Units then outstanding into a greater number of Units, then, as appropriate,
(A) the maximum number of Units available for the Plan or in connection with
Awards as provided in Section 4 shall be increased proportionately, and the kind
of other securities available for the Plan shall be appropriately adjusted,
(B) the number of Units (or other kind of securities) that may be acquired under
any then outstanding Award shall be increased proportionately, and (C) the price
(including the exercise price) for each Unit (or other kind of securities)
subject to then outstanding Awards shall be reduced proportionately, without
changing the aggregate purchase price or value as to which outstanding Awards
remain exercisable or subject to restrictions.

(ii)    If at any time, or from time to time, the Partnership shall consolidate
as a whole (by reclassification, by reverse Unit split, or otherwise) the number
of Units then outstanding into a lesser number of Units, (A) the maximum number
of Units for the Plan or available in connection with Awards as provided in
Section 4 shall be decreased proportionately, and the kind of other securities
available for the Plan shall be appropriately adjusted, (B) the number of Units
(or other kind of securities) that may be acquired under any then outstanding
Award shall be decreased proportionately, and (C) the price (including the
exercise price) for each Unit (or other kind of securities) subject to then
outstanding Awards shall be increased proportionately, without changing the
aggregate purchase price or value as to which outstanding Awards remain
exercisable or subject to restrictions.

(iii)    Whenever the number of Units subject to outstanding Awards and the
price for each Unit subject to outstanding Awards are required to be adjusted as
provided in this Section 7(b), the Committee shall promptly prepare a notice
setting forth, in reasonable detail, the event requiring adjustment, the amount
of the adjustment, the method by which such adjustment was calculated, and the
change in price and the number of Units, other securities, cash, or property
purchasable subject to each Award after giving effect to the adjustments. The
Committee shall promptly provide each affected Participant with such notice.

(iv)    Adjustments under Sections 7(b)(i) and (ii) shall be made by the
Committee, and its determination as to what adjustments shall be made and the
extent thereof shall be final, binding, and conclusive. No fractional interest
shall be issued under the Plan on account of any such adjustments.

(c)    Recapitalizations. If the Partnership recapitalizes, reclassifies its
equity securities, or otherwise changes its capital structure (a
“recapitalization”) without a Change of Control, the number and class of Units
covered by an Award theretofore granted shall be adjusted so that such Award
shall thereafter cover the number and class of Units and securities to which the
holder would have been entitled pursuant to the terms of the recapitalization
if, immediately prior to the recapitalization, the holder had been the holder of
record of the number of Units then covered by such Award and the Unit
limitations provided in Section 4 shall be adjusted in a manner consistent with
the recapitalization.

(d)    Additional Issuances. Except as expressly provided herein, the issuance
by the Partnership of units of any class or securities convertible into units of
any class, for cash, property, labor or services, upon direct sale, upon the
exercise of rights or warrants to subscribe therefor, or upon conversion of
units or obligations of the Partnership convertible into such units or other
securities, and in any case whether or not for fair value, shall not affect, and
no adjustment by reason thereof shall be made with respect to, the number of
Units subject to Awards theretofore granted or the purchase price per Unit, if
applicable.

(e)    Change of Control. Notwithstanding any other provisions of the Plan or
any Award Agreement to the contrary, upon a Change of Control, all Awards
outstanding shall become fully exercisable, vested and nonforfeitable and
payable in full, as the case may be, upon such Change of

 

14



--------------------------------------------------------------------------------

Control or at such earlier time as the Committee may provide. In addition, the
Committee, acting in its sole discretion without the consent or approval of any
holder, may affect one or more of the following alternatives, which may vary
among individual holders and which may vary among Awards: (i) accelerate the
time of exercisability or the time at which the Restricted Period shall lapse to
a specific date, before or after such Change of Control, specified by the
Committee; (ii) require the mandatory surrender to the General Partner or the
Partnership by selected holders of some or all of the outstanding Awards held by
such holders (irrespective of whether such Awards are then subject to a
Restricted Period or other restrictions pursuant to the Plan) as of a date,
before or after such Change of Control, specified by the Committee, in which
event the Committee shall thereupon cancel such Awards and pay to each holder an
amount of cash per Unit equal to the amount calculated in Section 7(f) (the
“Change of Control Price”) less the exercise price, if any, applicable to such
Awards; provided, however, that to the extent the exercise price of an Option or
a Unit Appreciation Right exceeds the Change of Control Price, no consideration
will be paid with respect to that Award; or (iii) make such adjustments to
Awards then outstanding as the Committee deems appropriate to reflect such
Change of Control (including, but not limited to, the substitution of Awards for
new awards) provided such adjustment is consistent with this Section 7(e);
provided, however, that the Committee may determine in its sole discretion that
no adjustment is necessary to Awards then outstanding.

(f)    Change of Control Price. The “Change of Control Price” shall equal the
amount determined in clause (i), (ii), (iii), (iv) or (v), whichever is
applicable, as follows: (i) the per Unit price offered to Unit holders in any
merger or consolidation, (ii) the per Unit value of the Units immediately before
the Change of Control without regard to assets sold in the Change of Control and
assuming the General Partner or the Partnership, as applicable, has received the
consideration paid for the assets in the case of a sale of the assets, (iii) the
amount distributed per Unit in a dissolution transaction, (iv) the price per
Unit offered to Unit holders in any tender offer or exchange offer whereby a
Change of Control takes place, or (v) if such Change of Control occurs other
than pursuant to a transaction described in clauses (i), (ii), (iii), or (iv) of
this Section 7(f), the Fair Market Value per Unit of the Units that may
otherwise be obtained with respect to such Awards or to which such Awards track,
as determined by the Committee as of the date determined by the Committee to be
the date of cancellation and surrender of such Awards. In the event that the
consideration offered to unitholders of the Partnership in any transaction
described in this Section 7(f) or Section 7(e) consists of anything other than
cash, the Committee shall determine the fair cash equivalent of the portion of
the consideration offered which is other than cash.

(g)    Impact of Corporate Events on Awards Generally. In the event of changes
in the outstanding Units by reason of a recapitalization, reorganization,
merger, consolidation, combination, exchange or other relevant change in
capitalization occurring after the date of the grant of any Award and not
otherwise provided for by this Section 7, any outstanding Awards and any Award
Agreements evidencing such Awards shall be subject to adjustment by the
Committee at its discretion, which adjustment may, in the Committee’s
discretion, be described in the Award Agreement and may include, but not be
limited to, adjustments as to the number and price of Units or other
consideration subject to such Awards, accelerated vesting (in full or in part)
of such Awards, conversion of such Awards into awards denominated in the
securities or other interests of any successor Person, or the cash settlement of
such Awards in exchange for the cancellation thereof. In the event of any such
change in the outstanding Units, the aggregate number of Units available under
the Plan may be appropriately adjusted by the Committee, whose determination
shall be conclusive.

8.    General Provisions.

(a)    No Rights to Award. No Person shall have any claim to be granted any
Award under the Plan, and there is no obligation for uniformity of treatment of
Participants. The terms and conditions of Awards need not be the same with
respect to each recipient.

 

15



--------------------------------------------------------------------------------

(b)    Tax Withholding. Unless other arrangements have been made that are
acceptable to the General Partner or any of its Affiliates, the Partnership and
any of its Affiliates are authorized to accept, deduct, withhold, or cause to be
deducted or withheld, from any Award, from any payment due or transfer made
under any Award or from any compensation or other amount owing to a Participant
the amount (in cash, previously held Units, Units that would otherwise be issued
pursuant to such Award, or other property) of any applicable taxes payable in
respect of the grant or settlement of an Award, its exercise, the lapse of
restrictions thereon, or any other payment or transfer under an Award or under
the Plan and to take such other action as may be necessary or appropriate in the
opinion of the General Partner or any of their respective Affiliates to pay such
taxes. If such taxes are satisfied through the withholding of Units that are
otherwise issuable to the Participant pursuant to an Award (or through the
surrender of Units by the Participant to the General Partner), the maximum
number of Units that may be withheld (or surrendered) pursuant to this
Section 8(b) shall be the number of Units that have an aggregate Fair Market
Value on the date of withholding or repurchase equal to the aggregate amount of
potential tax liabilities determined based on the greatest withholding rates for
federal, state, foreign and/or local tax purposes, including payroll taxes, that
may be utilized with respect to the Participant without creating adverse
accounting treatment with respect to such Award, as determined by the Committee.
It is the intent of the General Partner that the payment of taxes for a
Participant who is subject to Section 16 of the Exchange Act through (i) the
withholding of Units that are otherwise issuable to the Participant pursuant to
an Award or (ii) the surrender of previously held Units by the Participant to
the General Partner shall be exempt from Section 16(b) of the Exchange Act
pursuant to Rule 16b-3 or another applicable exemption (except for transactions
acknowledged by the Participant in writing to be non-exempt). The method of
satisfying tax obligations shall be determined by the Committee in its sole
discretion.

(c)    No Right to Employment or Services. The grant of an Award shall not be
construed as giving a Participant the right to be retained in the employ of the
General Partner, the Partnership or any of their Affiliates, to continue
providing consulting services, or to remain on the Board, as applicable.
Furthermore, the General Partner, the Partnership or any of their Affiliates may
at any time dismiss a Participant from employment or his or her service
relationship free from any liability or any claim under the Plan, unless
otherwise expressly provided in the Plan, any Award Agreement or other
agreement.

(d)    Governing Law. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Delaware without regard to its conflicts of law
principles.

(e)    Severability. If any provision of the Plan or any Award is or becomes or
is deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to
any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to the applicable law or, if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award and the remainder of the Plan and any such Award
shall remain in full force and effect. If any of the terms or provisions of the
Plan or any Award Agreement conflict with the requirements of Rule 16b-3 (as
those terms or provisions are applied to Participants who are subject to
Section 16(b) of the Exchange Act), then those conflicting terms or provisions
shall be deemed inoperative to the extent they so conflict with the requirements
of Rule 16b-3 (unless the Board or the Committee, as appropriate, has expressly
determined that the Plan or such Award should not comply with Rule 16b-3).

(f)    Other Laws. The Committee may refuse to issue or transfer any Units or
other consideration under an Award if, in its sole discretion, it determines
that the issuance or transfer of such Units or such other consideration might
violate any applicable law or regulation, the rules of the principal securities
exchange on which the Units are then traded, or entitle the Partnership or any
of its Affiliates to

 

16



--------------------------------------------------------------------------------

recover the same under Section 16(b) of the Exchange Act, and any payment
tendered to the General Partner by a Participant, other holder or beneficiary in
connection with the exercise of such Award shall be promptly refunded to the
relevant Participant, holder or beneficiary.

(g)    No Trust or Fund Created. Neither the Plan nor any Award shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the General Partner or any of their Affiliates and a
Participant or any other Person. To the extent that any Person acquires a right
to receive payments from the General Partner or any of their Affiliates pursuant
to an Award, such right shall be no greater than the right of any general
unsecured creditor of the General Partner or such Affiliate.

(h)    No Fractional Units. No fractional Units shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine in its sole
discretion whether cash, other securities, or other property shall be paid or
transferred in lieu of any fractional Units or whether such fractional Units or
any rights thereto shall be canceled, terminated, or otherwise eliminated with
or without consideration.

(i)    Headings. Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

(j)    Facility of Payment. Any amounts payable hereunder to any individual
under legal disability or who, in the judgment of the Committee, is unable to
manage properly his financial affairs, may be paid to the legal representative
of such individual, or may be applied for the benefit of such individual in any
manner that the Committee may select, and the General Partner shall be relieved
of any further liability for payment of such amounts.

(k)    Allocation of Costs. Nothing herein shall be deemed to override, amend,
or modify any cost sharing arrangement, omnibus agreement, or other arrangement
between the General Partner, the Partnership, and any of their respective
Affiliates regarding the sharing of costs between those entities.

(l)    Gender and Number. Words in the masculine gender shall include the
feminine gender, the plural shall include the singular and the singular shall
include the plural.

(m)    Compliance with Section 409A. Nothing in the Plan or any Award Agreement
shall operate or be construed to cause the Plan or an Award to fail to comply
with any applicable requirements of Section 409A. The applicable provisions of
Section 409A are hereby incorporated by reference and shall control over any
Plan or Award Agreement provision in conflict therewith that would cause a
failure of compliance thereunder, to the extent necessary to resolve such
conflict or obviate such failure. All 409A Awards shall be designed to comply
with Section 409A. Notwithstanding any provision herein to the contrary, none of
the Board, the Partnership, the General Partner or any of their respective
Affiliates makes any representations that any Awards (or payments with respect
to any Awards) are exempt from or compliant with Section 409A and in no event
shall the Board, the Partnership, the General Partner or any of their respective
Affiliates be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by any Participant on account of
non-compliance with Section 409A.

(n)    Specified Employee under Section 409A. Subject to any other restrictions
or limitations contained herein, in the event that a “specified employee” (as
defined under Section 409A) becomes entitled to a payment under an Award which
is a 409A Award on account of a “separation from service” (as defined under
Section 409A), to the extent required by the Code, such payment shall occur on
the date that is six months plus one day from the date of such separation from
service. Any amount that is otherwise payable within the six-month period
described herein will be aggregated and paid in a lump sum without interest.

 

17



--------------------------------------------------------------------------------

(o)    No Guarantee of Tax Consequences. None of the Board, the Committee, the
Partnership, nor the General Partner makes any commitment or guarantee that any
federal, state or local tax treatment will (or will not) apply or be available
to any Participant.

(p)    Clawback. The Plan and any Awards granted or paid hereunder are subject
to any written clawback policies that the General Partner, with the approval of
the Board, may adopt or as may otherwise be required by applicable law or any
applicable securities exchange listing standards. Any such policy may subject a
Participant’s Awards and amounts paid or realized with respect to Awards under
the Plan and amounts paid or payable pursuant or with respect thereto to
reduction, cancelation, forfeiture repurchase and/or recoupment if certain
specified events or wrongful conduct occur, including but not limited to an
accounting restatement due to the Partnership’s material noncompliance with
financial reporting regulations or other events or wrongful conduct specified in
any such clawback policy, including those adopted to conform to the Dodd-Frank
Wall Street Reform and Consumer Protection Act of 2010 and rules promulgated
thereunder by the Securities and Exchange Commission and that the General
Partner determines should apply to the Plan. Notwithstanding any provision of
the Plan or any Award Agreement to the contrary, the General Partner reserves
the right, without the consent of any Participant or beneficiary of any Award,
to adopt any such clawback policies and procedures, including such policies and
procedures applicable to the Plan or any Award Agreement with retroactive
effect.

9.    Term of the Plan. The Plan shall be effective on the date on which it is
adopted by the Board and shall continue until the earliest of (i) the date
terminated by the Board, (ii) all Units available under the Plan have been
delivered to Participants, or (iii) the 10th anniversary of the date the Plan is
adopted by the Board. However, any Award granted prior to such termination, and
the authority of the Board or Committee to amend, alter, adjust, suspend,
discontinue, or terminate any such Award or to waive any conditions or rights
under such Award, shall extend beyond such termination date.

 

18